Name: Commission Regulation (EEC) No 3398/92 of 26 November 1992 adopting interim protective measures on applications for STM licences in the beef and veal sector submitted for trade with Portugal during the period 16 to 19 November 1992
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 346/14 Official Journal of the European Communities 27. 11 . 92 COMMISSION REGULATION (EEC) No 3398/92 of 26 November 1992 adopting interim protective measures on applications for STM licences in the beef and veal sector submitted for trade with Portugal during the period 16 to 19 November 1992 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 252 (1 ) thereof, Whereas Commission Regulation (EEC) No 3810/91 of 18 December 1991 laying down detailed rules for the application of the supplementary trade mechanism in the beef and veal sector between the Community as consti ­ tuted at 31 December 1985 and Spain and Portugal and repealing Regulations (EEC) No 4026/89 and (EEC) No 3815/90 ('), as last amended by Regulation (EEC) No 2934/92 (2), set the indicative ceilings applicable in the beef and veal sector and the maximum quantities for which STM licences may be issued in November and December 1992 ; Whereas Article 252 ( 1 ) of the Act of Accession makes provision for the Commission to take the interim protec ­ tive measures necessary if the indicative ceiling for the year in course or part of it is reached or exceeded ; Whereas the licence applications lodged between 16 and 19 November 1992 are for a quantity in excess of that set for the months of November and December 1992 for Portugal for live animals ; whereas as an interim protec ­ tive measure only a percentage of the amounts applied for in that period should be granted and no further certifi ­ cates issued for the time being, HAS ADOPTED THIS REGULATION : Article 1 For live animals of the bovine species, other than purebred breeding animals and animals for bullfights : 1 . applications for STM licences submitted between 16 and 19 November 1992 and notified to the Commis ­ sion shall be accepted for 63,004 % for Portugal ; 2 . the issuing of STM licences in response to applications submitted from 23 November 1992 onwards is suspended for the time being. Article 2 This Regulation shall enter into force on 27 November 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 November 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 357, 28 . 12. 1991 , p . 53 . (2) OJ No L 293, 9 . 10 . 1992, p . 10 .